DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II directed to claims 4-20 in the reply filed on 30 April 2022 is acknowledged.
Claims 1-3 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the claim limitations “the quantum dots of claim 16, wherein said quantum dots have a Sn composition from 0-20.6%” but it’s not clear if this range is inclusive or exclusive of the endpoint ‘0 %’ in the recited range. Claim 4 from which claim 18 depends recites the quantum dots (QDs) are an alloy of germanium (Ge) or silicon (Si) and tin (Sn) and recites a step of reacting a halide precursor of Ge or Si with a halide precursor of Sn which may indicate that Sn is present in the final QDs but applicant’s instant specification at page 4 and Figs. 4A-B recites Ge1-xSnx alloy QDs with Sn composition where x=0.00% indicating the range may be inclusive of an embodiment where no Sn is present in the QDs. As such, the scope of the recited range “a Sn composition from 0-20.6%” cannot be determined and claim 18 is rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites “the quantum dots of claim 16, wherein said quantum dots have a Sn composition from 0-20.6%” where if claim 18 is inclusive of the endpoint 0 %, then the quantum dots do not require any Sn, but claim 4 from which claim 18 ultimately depends is forming quantum dots comprising an alloy of germanium (Ge) or silicon (Si) and tin (Sn). As such, it appears claim 18 fails to include all the limitations of claim 4 upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esteves (The Dawn of New Quantum Dots: Synthesis and Characterization of Ge1-xSnx Nanocrystals for Tunable Bandgaps), and further in view of Matioszek (Dissertation: Design of new divalent species of group 14 (Ge, Sn): reactivity and controlled synthesis of nano-objects, reference made to attached English machine translation).

Regarding claim 4 Esteves discloses a method of forming quantum dots comprising an alloy of germanium (Ge) or silicon (Si) and tin (Sn) (Esteves, see section “3.2.3 Synthesis of Ge1-xSnx Alloy NCs” on page 53, see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119), comprising the steps of: 
reacting a halide precursor of Ge or Si with a halide precursor of Sn in the presence of a surfactant and a solvent to produce a solution comprising a complex between Ge or Si and Sn (Esteves see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: GeI2 and SnCl2 are reacted in oleylamine), 
adding a pre-determined amount of alkyllithium reducing agent to the solution (Esteves see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: adding n-butyllithium (BuLi) reducing agent to the mixture), and 
heating the solution to a temperature suitable to form said quantum dots (Esteves see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: after injection, the temperature of the mixture was ramped up to form QDs before being cooled).  
Esteves does not explicitly disclose the surfactant is hexadecylamine surfactant but Esteves does teach that Esteves, pages 18-20 under section “1.4.2.2 Wet Chemical and Colloidal Synthesis” long chain alkyl-amine as a growth controlling and surface passivating surfactant.
Matioszek teaches on pages 31-32 under section “1.2.5 Use of organolithiums” and Fig. 15 forming Ge nanocrystals and QDs where a mix of hexadecylamine (HDA) and octadecene (ODE) are used as the surfactant/co-solvent and surface passivating agent forming small particles on the order of 1-4 nm where this mixture of HDA/ODE produced the based particle protection.
Matioszek and Esteves are combinable as they are both concerned with the synthesis of group IV nanocrystals.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Esteves in view of Matioszek to select a mix of hexadecylamine (HDA) and octadecene (ODE) as the surfactant and the solvent in the method of Esteves as taught by Matioszek (Matioszek, pages 31-32 under section “1.2.5 Use of organolithiums” and Fig. 15) as Esteves teaches solvents and surfactants can be chosen from long chain alkenes and alkyl-amines (Esteves, pages 18-20 under section “1.4.2.2 Wet Chemical and Colloidal Synthesis”) and Matioszek teaches this mixture of HDA/ODE produced the based particle protection (Matioszek, pages 31-32 under section “1.2.5 Use of organolithiums” and Fig. 15).

Regarding claim 5 modified Esteves discloses the method of claim 4, wherein a size of the quantum dots is determined by varying the amount of reducing agent and the concentration of Sn (Esteves, pages 18-20 under section “1.4.2.2 Wet Chemical and Colloidal Synthesis” see: reducing agents can be used to decompose precursors and control the nucleation, and pages 53-54 see section “3.2.3 Synthesis of Ge1-xSnx Alloy NCs” and Table 3.1 showing varying concentration of Sn changes QD sizes and composition). Matioszek further teaches the amount of reducing agent determines the size of the quantum dots (Matioszek, pages 31-32 under section “1.2.5 Use of organolithiums” and Fig. 15 see: for Ge nanocrystals formed using n-BuLi the authors showed the size of objects (nanocrystals) obtained was dependent on concentration of precursors used).

Regarding claims 6 and 7 modified Esteves discloses the method of claim 4, and Esteves discloses wherein the halide precursor of Ge GeI2 and the halide precursor of Sn is SnCl2 (Esteves see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: GeI2 and SnCl2)  

Regarding claims 8 and 9 modified Esteves discloses the method of claim 4, and Matioszek discloses wherein the solvent is an alkene or alkylamine wherein the solvent is octadecene (Matioszek, pages 31-32 under section “1.2.5 Use of organolithiums” and Fig. 15 see: octadecene (ODE) solvent).  

Regarding claims 10 and 11 modified Esteves discloses the method of claim 4, wherein prior to the reacting step, the solvent is pre-heated to aWO 2019/182934PCT/US2019/022669-25- temperature of at least 115 °C for at least one hour and then cooled to room temperature wherein said step of reacting is carried out at a temperature of at least 115 °C for at least one hour (Esteves see section “4.2.1 Materials” on pages 93-94 see: ODE solvent is dried by heating at 120 °C for one hour and then cooled/stored prior to use).  

Regarding claim 12 modified Esteves discloses the method of claim 4, wherein the reducing agent is n-butyllitium (Esteves see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: adding n-butyllithium (BuLi) reducing agent) and although Esteves does not explicitly disclose the range of 1.16-1.48 mmol of the reducing agent are added in the adding step to achieve desired quantum dot sizes and Sn compositions, Esteves teaches the quantum dot sizes are a variable that can be modified by varying the amount or concentration of the reducing agent (Esteves, pages 18-20 under section “1.4.2.2 Wet Chemical and Colloidal Synthesis” see: reducing agents can be used to decompose precursors and control the nucleation) and Matioszek further teaches the amount of reducing agent determines the size of the quantum dots (Matioszek, pages 31-32 under section “1.2.5 Use of organolithiums” and Fig. 15 see: for Ge nanocrystals formed using n-BuLi the authors showed the size of objects (nanocrystals) obtained was dependent on concentration of precursors used). As such, the quantum dot size and composition of Esteves are variables that can be modified by varying amount or concentration of the reducing agent. For that reason, the amount or concentration of the reducing agent, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the amount or concentration of the reducing agent cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount or concentration of the reducing agent in the method of Esteves to obtain the desired dot size and composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 13 modified Esteves discloses the method of claim 4, wherein the solution is heated to at least 230 °C prior to the adding step (Esteves see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: mixture was stirred and heated to 230 °C prior to injection of the reducing agent).  

Regarding claim 14 modified Esteves discloses the method of claim 4, wherein the temperature suitable to form quantum dots is at least 300 °C (Esteves see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: after injection, the temperature was ramped up to 300 °C resulting in QD formation).  

Regarding claim 15 modified Esteves discloses the method of claim 4, further comprising the step of recovering the quantum dots by methanol precipitation (Esteves see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: resultant QDs were purified and precipitated in methanol twice).  

Regarding claim 16 modified Esteves discloses quantum dots formed by the method according to claim 4 (Esteves, see section “3.2.3 Synthesis of Ge1-xSnx Alloy NCs” on page 53, see section “4.2.2 Synthesis of Ultra-Small (1-3 nm) Ge1-xSnx Quantum Dots (QDs)” on page 94 and see section “5.2.2 Synthesis of Ultra-Small Ge1-xSnx Quantum Dots (QDs)” on page 119 see: resultant Ge1-xSnx Quantum Dots).  

Regarding claim 17 modified Esteves discloses the quantum dots of claim 16, wherein said quantum dots are 2-6 nm in size and have a size dispersity of 11-15% (Esteves, pages 79 and 85 see Tables 3.3 and 3.4 see: Ge1-xSnx NCs having a particle size from 3.4 to 4.6 nm and a size dispersity of about 11.7 % for 3.4 ±0.4 nm at Sn= 0%).

Regarding claim 18 modified Esteves discloses the quantum dots of claim 16, wherein said quantum dots have a Sn composition from 0-20.6% (Esteves, pages 79 and 85 see Tables 3.3 and 3.4 see: Ge1-xSnx NCs having Sn compositions from ~0-11.6%).  

Regarding claim 19 modified Esteves discloses the quantum dots of claim 16, wherein said quantum dots have composition-tunable absorption onsets of 1.72-0.84 eV (Esteves, pages 127-128 and Fig. 5.5 and Table 4.2 on page 113 see: absorption onset of 1.56 eV for x=0.236) and photoluminescence peaks of 1.62-1.31 eV (Esteves, pages 127-128 and Fig. 5.5 see: PL peak of 1.61 eV for x=0.236).
Furthermore, as recited on pages 46, 50-51 and 117 of Esteves, the absorption onsets and the photoluminescence peaks of the quantum dots can be tuned by varying the size and composition of the quantum dots to achieve a particular bandgap for absorbing or emitting light over a desired spectrum for application in an optical detector or light emitting diode. As such, the absorption onsets and photoluminescence peaks
Therefore the particular bandgap for absorbing or emitting light over a desired spectrum is a variable that can be modified, among others, by varying the absorption onsets and photoluminescence peaks of the quantum dots of Esteves.  For that reason, the absorption onsets and photoluminescence peaks, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the absorption onsets and photoluminescence peaks cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the absorption onsets and photoluminescence peaks in the method of Esteves to obtain the desired particular bandgap for absorbing or emitting light over a desired spectrum for application in an application as an optical detector or light emitting diode (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   

Regarding claim 20 modified Esteves discloses a nanocrystal thin film comprising the quantum dots of claim 16 (Esteves, Pages 77, 91 and 144 see: the Ge1-xSnx NCs are for forming thin films for use in devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Codoluto et al (Fundamental aspects of nucleation and growth in the solution-phase synthesis of germanium nanocrystals, CrystEngComm, 2010, 12, 2903–2909) is cited by pages 31-32 of the Matioszek of the above rejection.
Lee et al (Colloidal Synthesis of Infrared-Emitting Germanium Nanocrystals, J. AM. CHEM. SOC. 2009, 131, 3436–3437) is cited by pages 31-32 of the Matioszek of the above rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726